DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.
Priority
A petition decision was issued on 20 May 2021 granting priority to Application No. 62/817569, filed 13 March 2019.
Claim Objections/Claim Status
Claim 22 is objected to for not having the proper modifier label “previously presented.”  Claims 1 and 22-24 are objected to having the claim limitation “the power grid” which lacks antecedent basis.  Appropriate correction to “a 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

all converted water” are not described in the original disclosure in such a way that the time the application was filed that such limitations were reasonably possessed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22-23 recites the limitation "the process" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is a system claim and there are many individual processes mentioned in the claim (producing, reforming, converting, etc.) so it is unknown what the scope of the claim term is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milos (US 20190319285 A1) in view of Shoup (US 20050236278 A1), in view of Meng (WO 2019160701 A1) and in further view of Lambie (US 20120073982 A1).
In regards to claim(s) 1, Milos discloses a system for transporting water to remote areas, which are separate (para 12).  Milos disclose an electrolyzer (2; Fig. 1) converting water (1) into hydrogen (5) and oxygen (6).  Milos discloses a first pipeline (connection between H2 storage 7 and either of a fueling station 15 or offsite use 16) from the electrolyzer to a remote location.  Milos disclose a fuel cell (power generation 9; para 11) reforming hydrogen (5) and oxygen (6) into freshwater (pure water 10; para 29) and producing electricity (12) that is transmitted to an electrical grid distribution system (para 17).  Milos discloses a second pipeline (connection from 9 to 10) transporting freshwater from the fuel cell to a container (collector 10a, stored or transported; para 29).  Milos discloses the hydrogen (5) and oxygen (6) are liberated as gasses (para 28).  Milos discloses recovering all converted water (output H2O 10; Fig. 1) from the fuel cell (9).
Milos discloses feeding seawater to the system (para 14).  However, Milos does not explicitly disclose feeding a concentrate back into the sea via a conduit.
Shoup pertains to electrolytic freshwater generation from seawater (abstract) and is therefore in the same field of endeavor as Milos.  Shoup discloses returning concentrate via a conduit (waste water 30; Figs. 1, 2 and 4) to the ocean (para 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Milos with Shoup’s return because such allows for a constant flow through the cell (Shoup, para 17).
Milos does not explicitly disclose a hierarchical anode nickel-iron hydroxide electrocatalyst layer coated on a sulfide layer formed on a porous nickel foam.
Meng pertains to electrolysis of seawater (abstract) and is therefore in the same field of endeavor as Milos.  Meng discloses a hierarchical anode nickel-iron hydroxide electrocatalyst layer coated on a sulfide layer formed on a porous nickel foam (para 18).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Milos in view of Shoup with Meng’s anode because Meng teaches such has corrosion resistance in water with chloride ions (Meng, abstract).

Lambie pertains to providing potable water via electrolysis (paras 11-12) and is therefore in the same field of endeavor as Milos.  Lambie discloses wherein the oxygen is released in the air from the electrolyzer and the fuel cell is capable of reforming oxygen from the air (para 18; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Milos in view of Shoup and Meng with Lambie’s oxygen release and fuel cell using air because Lambie teaches such is an equivalently useful alternative to distributing oxygen from electrolyzers to fuel cells (Lambie, para 18).  Furthermore, such a substitution would provide predictable results.  See MPEP 2141 III (B).  Lambie also discloses the electrolyzer (22) is powered by an electrical grid, renewable or not (see alternative connections to intermittent power sources, wind turbines; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Milos in view of Shoup and Meng with Lambie’s electric grid connection because Lambie teaches such allows for converting excess power into usable resources such as hydrogen/oxygen and potable water (Lambie, abstract).
In regards to claim(s) 22, Milos discloses a container (collector 10a, stored or transported; para 29), the container capable of storage and reading on a tank.
In regards to claim(s) 24, Milos discloses a method of converting seawater (para 14) to freshwater/pure water (10; para 29) comprising providing a source of water (para 14; seawater), converting water (1) to hydrogen (5) via an electrolyzer (2), transporting the hydrogen to a remote location with a first pipeline, which are separate (connection between H2 storage 7 and either of a fueling station 15 or offsite use 16), reforming hydrogen (5) to freshwater (10) via a fuel cell (9; para 11), transporting freshwater from the fuel cell to a container (collector 10a, stored or transported; para 29, thus storing) with a second pipeline (connection from 9 to 10) and generating electricity (12). Milos discloses the hydrogen (5) and oxygen (6) are liberated as gasses (para 28).  Milos discloses recovering all converted water (output H2O 10; Fig. 1) from the fuel cell (9).
Milos discloses feeding seawater to the system (para 14).  However, Milos does not explicitly disclose feeding a concentrate back into the sea via a conduit.
30; Figs. 1, 2 and 4) to the ocean (para 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Milos with Shoup’s return because such allows for a constant flow through the cell (Shoup, para 17).
Milos does not explicitly disclose a hierarchical anode nickel-iron hydroxide electrocatalyst layer coated on a sulfide layer formed on a porous nickel foam.
Meng pertains to electrolysis of seawater (abstract) and is therefore in the same field of endeavor as Milos.  Meng discloses a hierarchical anode nickel-iron hydroxide electrocatalyst layer coated on a sulfide layer formed on a porous nickel foam (para 18).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Milos in view of Shoup with Meng’s anode because Meng teaches such has corrosion resistance in water with chloride ions (Meng, abstract).
Milos does not explicitly disclose wherein the oxygen is released in the air from the electrolyzer and the fuel cell is capable of reforming oxygen from the air.  Milos does not explicitly disclose that the electrolyzer is powered by a power grid, renewable or not.
Lambie pertains to providing potable water via electrolysis (paras 11-12) and is therefore in the same field of endeavor as Milos.  Lambie discloses wherein the oxygen is released in the air from the electrolyzer and the fuel cell is capable of reforming oxygen from the air (para 18; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Milos in view of Shoup and Meng with Lambie’s oxygen release and fuel cell using air because Lambie teaches such is an equivalently useful alternative to distributing oxygen from electrolyzers to fuel cells (Lambie, para 18).  Furthermore, such a substitution would provide predictable results.  See MPEP 2141 III (B).  Lambie also discloses the electrolyzer (22) is powered by an electrical grid, renewable or not (see alternative connections to intermittent power sources, wind turbines; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Milos in view of Shoup and Meng with Lambie’s electric grid connection because Lambie teaches such allows for .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milos in view of Shoup, Meng, Lambie and in further view of Johnston (US 20130042626 A1).
In regards to claim(s) 23, Milos does not explicitly disclose that the container is a lake.
Johnston pertains to water electrolysis to generate hydrogen and oxygen for use in making electricity (Fig. 4) and is therefore in the same field of endeavor as Milos.  Johnston disclose getting new water from a lake (para 49).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Milos, Shoup, Meng and Lambie with Johnston’s lake because Johnston teaches such are all good sources of new water and is needed to supply the system with enough water to produce hydrogen and oxygen (Johnston, para 49).
Response to Arguments
Applicant's remarks filed 28 January 2022 have been fully considered.
Applicant states withdrawing the benefit of priority, however the claims are only given a priority filing date when fully supported by the provisional application.
Applicant summarizes the additions to the claims.  However, as stated above in the 35 USC 112(a) rejection, these limitations are not supported by the original disclosure.  Furthermore, see the rejection grounds above on how the prior art teaches the new limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794